Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the articles marked “A” and initialed PKL (Import Specialist’s Initials) by Import Specialist Parke K. Linsley (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated on Schedule “A” attached hereto, and assessed with duty at the rate of 35% ad val. or 31%% ad val., depending upon the date of entry, under Par. 409, Tariff Act of 1930, as modified, by similitude, consist of plastic material for blinds similar in all material respects to the merchandise the subject of Beauti-Vue Products Co. v. United States, C.D. 2987, wherein the Court held that such merchandise was dutiable at 19% ad val. under Par. 397, Tariff Act of 1930, as modified by T.D. 54108, by virtue of the similitude provisions of Par. 1559.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2987 be incorporated in these cases, and that said protests be submitted on this stipulation, the protests being limited to the articles marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise, marked with the letter “A” and initialed by the import specialist on the invoices covered by the involved protests, properly dutiable under paragraph 397 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, and paragraph 1559, as amended, at the rate of 19 per centum ad valorem as articles wholly or in chief value of aluminum, not specially provided for, as claimed. *369To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, the claims are overruled.
Judgment will issue accordingly.